Case 1:20-cv-08159-GBD Document 44 Filed 02/17/21 Page 1of1

G | B S Q N D UNN Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

i Los Angeles, CA 90071-3197
| Tel 213.229.7000

www. gibsondunn.com

SO DERED: llissa Samplin
Direct: +1 213.229.7354
B Dirt, Fax: +1 213.229.6354
LS |Samplin@gibsondunn.com

Gegrge B.\Daniels, U.S.D.J.
February 16, 2021 Dated: FEB 17 2071

 

 

i LESDC SDNY
VIA ECF ! ne
The Honorable George B. Daniels i E}.ECTRONICALLY FILED
United States District Judge DOC #

 

| United States District Court for the Southern District of New Y ATE FILED:
500 Pearl Street : As
New York, NY 10007-1312

 

 

 

Re: Investment Science LLC v. Oath Holdings Inc., No. 20-cv-08159 (GBD) (S.D.N.Y.)

 

Dear Judge Daniels:

 

On behalf of Defendant Oath Holdings Inc., we write to request the Court’s leave to file
Defendant’s brief in support of its motion to dismiss in redacted form, pursuant to Rule
L.DGi)(3) of the Court’s Individual Rules and Practices. The proposed redactions are limited
to quotations of Plaintiff's Amended Complaint and supporting Exhibits, see Dkts. 30, 30-1—
3, which the Court previously permitted Plaintiff to file under seal, see Dkt. 40.

We thank the Court for its consideration of this matter.
Respectfully,

/s/ Hissa Samplin
Thissa Samplin

cc: Counsel of Record (via ECF)

 

Beijing > Brussels » Century City « Dallas - Denver « Dubai +» Frankfurt + Hong Kong * Houston + London « Los Angeles » Munich
New York + Orange County + Palo Alto « Paris - San Francisco + Sao Paulie + Singapore « Washington, D.C.
